Viewing the evidence adduced at the fact-finding hearing in the light most favorable to the presentment agency, we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of burglary in the second degree, criminal mischief in the fourth degree, petit larceny, and criminal possession of stolen property in the fifth degree (see Family Ct Act § 342.2 [2]; Matter of Brandon C., 66 AD3d 893 [2009]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Isaiah Mc., 66 AD3d 1025 [2009]; cf. CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348 [2007]), we nevertheless accord great deference to the trier of fact’s opportunity to view the witnesses, hear the testimony, and observe demeanor. Upon our independent review of the record, we are satisfied that the fact-finding determination was not against the weight of the evidence (see Matter of Darnell C., 66 AD3d 771 [2009]). Fisher, J.P., Angiolillo, Lott and Sgroi, JJ., concur.